COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Rowan Services, LLC and Rowan Companies, Inc.
Appellate case number:       01-22-00433-CV
Trial court case number:     2020-00964
Trial court:                 127th District Court of Harris County
        On June 8, 2022, relators, Rowan Services, LLC and Rowan Companies, Inc., filed
a petition for a writ of mandamus challenging the trial court’s May 18, 2022 order granting
real party in interest, Stephen Fortune’s, motion to compel discovery responses. Relators
argue that the trial court abused its discretion by compelling relators “to produce data from
a non-party/third party entity,” and request that this Court direct the trial court to vacate its
May 18, 2022 order.
       On June 10, 2022, we requested a response to the petition for writ of mandamus
from the real party in interest, Stephen Fortune. Pursuant to our June 10, 2022 order,
Fortune’s response was due to be filed on or before June 30, 2022. On June 17, 2022,
Fortune filed an “Unopposed Motion for Extension of Time to File Brief as Real Party in
Interest.”
        In his motion, Fortune requests that his deadline for responding to relators’
mandamus petition be extended to July 29, 2022. In support of his request, Fortune states
that the parties “mediated this case for the first time on June 14, 2022,” and that a “second
mediation has been scheduled for July 11, 2022.” Fortune further states that relators’
mandamus petition “will be unnecessary if the [p]arties resolve this case at mediation on
July 11, 2022.”
     Fortune’s motion to extend is granted. His response to relators’ petition for writ of
mandamus is due to be filed with this Court on or before July 29, 2022.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court

Date: __June 23, 2022______